Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 6 is objected to because of the following informalities:
Claim 6 recites the limitation "the vehicle body shape" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The vehicle body shape could be referring to the first vehicle body shape from [claim 4 line 3] or the second vehicle body shape from [claim 4 lines 8-9]. For purposes of examination, the vehicle body shape will be interpreted as referring to the second vehicle body shape.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




1. Determining if the claim falls within a statutory category;
2A. Determining if the claim is directed to a patent ineligible judicial exception consisting of a law of nature, a natural phenomenon, or abstract idea; and
2B. If the claim is directed to a judicial exception, determining if the claim recites limitations or elements that amount to significantly more than the judicial exception. 
(See MPEP 2106).
Step 2A is a two prong inquiry. MPEP 2106.04(II)(A). Under the first prong, examiners evaluate whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. Abstract ideas include mathematical concepts, certain methods of organizing human activity, and mental processes. MPEP 2106.04(a)(2). The second prong is an inquiry into whether the claim integrates a judicial exception into a practical application. MPEP 2106.04(d).
With respect to claim 1, applying step 1, the preamble of claim 1 claims a method so this claim falls within the statutory category of a process. In order to apply to apply step 2A, a recitation of claim 1 is copied below. The limitations of the claim that describe an abstract idea are bolded. 
The claim recites:
A method for evaluating computational fluid dynamic simulation results, the method comprising: 
receiving a set of initial conditions; based on the set of initial conditions, 
performing a first baseline run and a second baseline run of a simulated area or volume containing a first vehicle body shape; 
based on the set of initial conditions, performing a change run of the simulated area or volume containing a second vehicle body shape; and 
within the simulated area or volume: 
plotting an iso line of the first baseline run and a corresponding iso line of the second baseline run; 
plotting an iso line of the change run that corresponds to the iso line of the first baseline run and the iso line of the second baseline run; and 
comparing the iso line of the change run to the iso line of the first baseline run and the iso line of the second baseline run.
The limitations of “performing a first baseline run and a second baseline run of a simulated area or volume containing a first vehicle body shape; based on the set of initial conditions, performing a change run of the simulated area or volume containing a second vehicle body shape; and ” are abstract ideas because they are directed to a mathematical calculation. See MPEP 2106.04(a)(2)(I)(C), example (ii) calculating a number representing an alarm limit value using the mathematical formula. As drafted and read in light of the specification, the limitation of “performing a run” is figurative language to describe executing a mathematical model such as a CFD simulation in order to calculate airflow and drag characteristics without the need for wind tunnel testing of physical models, (Specification, [0002] lines 1-8). When performing calculations, certain parameters or constants can be set within a particular formula, such as the Navier-Stokes equations, to account for a specific vehicle body shape. Similar to calculating a number representing an alarm limit value using a mathematical formula being an abstract idea, the limitations here are abstract ideas for claiming calculations using formulas meant to model specific aerodynamic properties.
The limitations of “within the simulated area or volume: plotting an iso line of the first baseline run and a corresponding iso line of the second baseline run; plotting an iso line of the change run that corresponds to the iso line of the first baseline run and the iso line of the second baseline run; and comparing the iso line of the change run to the iso line of the first baseline run and the iso line of the second baseline run”  are abstract ideas because they are directed to a mental process. See MPEP 2106.04(a)(2)(III), see examples of claims that recite mental processes, first bullet - a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. As drafted and under a broadest reasonable interpretation, the limitation may be performed by mentally plotting the results of the mathematical equations or using a piece of paper to plot the results, and comparing the results. Similar to collecting information, analyzing it, and display certain results, the limitations here are abstract ideas for covering mentally collecting results of a mathematical calculation, displaying them, and analyzing them by comparing the results.
Under step 2A prong two, the judicial exception has not been integrated into a practical application. Here, the claim recites one additional limitation: “receiving a set of initial conditions; based on the set of initial conditions,”.
The first additional limitation of “receiving a set of initial conditions; based on the set of initial conditions,” falls within the category of insignificant extra-solution activity because it is mere data gathering. See MPEP 2106.04(d) referencing MPEP 2106.05(g), example (iv) - Obtaining information about transactions. As noted above, the step of performing baseline runs and change runs are abstract ideas because they are mathematical calculations. Similar to obtaining information about transactions, merely obtaining input to perform an abstract idea does not add a meaningful limitation to the judicial exception. 
If the claim as a whole integrates the recited judicial exception into a practical application, then it would be patent eligible. Here, the claim is generally linked to the technology of designing a vehicle for manufacturing it, but, as drafted, the claim only compares results of a mathematical equation rather 
Moving on to step 2B of the analysis, Examiner must consider whether each claim limitation individually or as an ordered combination amounts to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of an abstract idea to a particular technological environment or field of use, the analysis is the same. The limitations that were determined to be extra-solution activity will require further analysis.
The first additional limitation of “receiving a set of initial conditions; based on the set of initial conditions,” is not significantly more because it is considered well understood, routine, and conventional. The Specification indicates that computational fluid dynamics is well understood in the background section, and that simulation software such as PowerFLOW is well known, (Specification [0003] line 3). This simulation software includes setting simulation conditions, such that the simulation conditions from run-to-run may be identical, (Specification, [0002] line 8).
After reviewing the specification and looking at the claim as a whole, there is no indication that this claim is directed to a combination of known elements arranged or organized in an unconventional matter. As drafted and under a broadest reasonable interpretation, generic computer components may be arranged in the conventional manner to perform the claimed limitations. Therefore, looking at the claim as an ordered combination, the limitations do not amount to significantly more than the abstract idea.
For the foregoing reasons, claim 1 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

based on the comparing: accepting the second vehicle body shape as significant if at least part of the iso line of the change run does not fall between the iso line of the first baseline run and the iso line of the second baseline run; and rejecting the second vehicle body shape as insignificant if the iso line of the change run falls entirely between the iso line of the first baseline run and the iso line of the second baseline run. This limitation is an abstract idea because it is directed to a mental process. See MPEP 2106.04(a)(2)(III), see examples of claims that recite mental processes, second bullet - claims to "comparing BRCA sequences and determining the existence of alterations," where the claims cover any way of comparing BRCA sequences such that the comparison steps can practically be performed in the human mind. As drafted and under a broadest reasonable interpretation, the limitation may be performed by mentally accepting or rejecting a shape/design of a vehicle based on the results of a mathematical calculation. Similar to comparing BRCA sequences in order to make a determination being an abstract idea, the limitations here are abstract ideas for covering mentally making a determination to accept or reject a certain design. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 1. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 2 is rejected under 35 U.S.C. 101, as being directed to patent ineligible subject matter.

With respect to claim 3, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The method of claim 2, further comprising accepting the second vehicle body shape as final if an output of the change run meets a design criterion. This limitation is an abstract idea because it is directed to a mental process. See MPEP 2106.04(a)(2)(III), see examples of 

With respect to claim 4, the claimed invention is directed to an abstract idea without significantly more.  Applying step 1, the preamble of claim 4 claims a method so this claim falls within the statutory category of a process. In order to apply to apply step 2A, a recitation of claim 4 is copied below. The limitations of the claim that describe an abstract idea are bolded.
The claim recites: 
A method for evaluating computational fluid dynamic simulation results, the method comprising: 
providing a first vehicle body shape or portion of a vehicle body shape to be simulated;
providing a set of initial conditions; 
performing at least three baseline runs of a simulated area or volume containing the first vehicle body shape using the set of initial conditions; 
performing a change run of the simulated area or volume containing a second vehicle body shape using the set of initial conditions; and 
for each point within the simulated area or volume: defining a mean expectation line of averages of an iso line from each of the at least three baseline runs, and plotting a confidence interval around the mean expectation line; plotting an iso line of the change run that corresponds to the iso lines from each of the at least three baseline runs; and comparing the iso line of the change run to the confidence interval.
The limitations of “performing at least three baseline runs of a simulated area or volume containing the first vehicle body shape using the set of initial conditions; performing a change run of the simulated area or volume containing a second vehicle body shape using the set of initial conditions” are abstract ideas because they are directed to a mathematical calculation. See MPEP 2106.04(a)(2)(I)(C), example (ii) calculating a number representing an alarm limit value using the mathematical formula. As drafted and read in light of the specification, the limitation of “performing a run” is figurative language to describe executing a mathematical model such as a CFD simulation in order to calculate airflow and drag characteristics without the need for wind tunnel testing of physical models, (Specification, [0002] lines 1-8). When performing calculations, certain parameters or constants can be set within a particular formula, such as the Navier-Stokes equations, to account for a specific vehicle body shape. Similar to calculating a number representing an alarm limit value using a mathematical formula being an abstract idea, the limitations here are abstract ideas for claiming calculations using formulas meant to model specific aerodynamic properties.
The limitation of “for each point within the simulated area or volume: defining a mean expectation line of averages of an iso line from each of the at least three baseline runs” is an abstract idea because it is directed to a mathematical formula. See MPEP 2106.04(a)(2)(I)(B), example (iii) a formula for computing an alarm limit. As drafted and under a broadest reasonable interpretation the 
The limitations of “plotting a confidence interval around the mean expectation line; plotting an iso line of the change run that corresponds to the iso lines from each of the at least three baseline runs; and comparing the iso line of the change run to the confidence interval” are abstract ideas because they are directed to a mental process. See MPEP 2106.04(a)(2)(III), see examples of claims that recite mental processes, first bullet - a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. As drafted and under a broadest reasonable interpretation, the limitation may be performed by mentally plotting the results of the mathematical equations or using a piece of paper to plot the results, and comparing the results. Similar to collecting information, analyzing it, and display certain results, the limitations here are abstract ideas for covering mentally collecting results of a mathematical calculation, displaying them, and analyzing them by comparing the results.
Under step 2A prong two, the judicial exception has not been integrated into a practical application. Here, the claim recites two additional limitations: (1) providing a first vehicle body shape or portion of a vehicle body shape to be simulated; and (2) providing a set of initial conditions.
Both of these additional limitations fall within the category of insignificant extra-solution activity because they are mere data gathering. See MPEP 2106.04(d) referencing MPEP 2106.05(g), example (iv) - Obtaining information about transactions. As noted above, the step of performing baseline runs and change runs are abstract ideas because they are mathematical calculations. Similar to obtaining information about transactions, merely obtaining input to perform an abstract idea does not add a meaningful limitation to the judicial exception. 

Moving on to step 2B of the analysis, Examiner must consider whether each claim limitation individually or as an ordered combination amounts to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of an abstract idea to a particular technological environment or field of use, the analysis is the same. The limitations that were determined to be extra-solution activity will require further analysis.
The first additional limitation of “providing a first vehicle body shape or portion of a vehicle body shape to be simulated; ” is not significantly more because it is considered well understood, routine, and conventional. The Specification indicates that computational fluid dynamics is well understood in the background section, and that simulation software such as PowerFLOW is well known, (Specification [0003] line 3). The simulation software includes setting different vehicle body designs, (Specification, [0002] line 4).
The second additional limitation of “providing a set of initial conditions;” is not significantly more because it is considered well understood, routine, and conventional. The Specification indicates that computational fluid dynamics is well understood in the background section, and that simulation software such as PowerFLOW is well known, (Specification [0003] line 3). This simulation software includes setting simulation conditions, such that the simulation conditions from run-to-run may be identical, (Specification, [0002] line 8).

For the foregoing reasons, claim 4 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

With respect to claim 5, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The method of claim 4, further comprising, based on the comparing: accepting the second vehicle body shape as significant if at least part of the iso line of the change run does not fall within the confidence interval; and rejecting the second vehicle body shape as insignificant if the iso line of the change run falls entirely outside the confidence interval. This limitation is an abstract idea because it is directed to a mental process. See MPEP 2106.04(a)(2)(III), see examples of claims that recite mental processes, second bullet - claims to "comparing BRCA sequences and determining the existence of alterations," where the claims cover any way of comparing BRCA sequences such that the comparison steps can practically be performed in the human mind. As drafted and under a broadest reasonable interpretation, the limitation may be performed by mentally accepting or rejecting a shape/design of a vehicle based on the results of a mathematical calculation. Similar to comparing BRCA sequences in order to make a determination being an abstract idea, the limitations here are abstract ideas for covering mentally making a determination to accept or reject a certain design. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 

With respect to claim 6, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The method of claim 5, further comprising, if the vehicle body shape is accepted as significant, accepting the second vehicle body shape as a final output if an output of the change run meets a design target. This limitation is an abstract idea because it is directed to a mental process. See MPEP 2106.04(a)(2)(III), see examples of claims that recite mental processes, second bullet - claims to "comparing BRCA sequences and determining the existence of alterations," where the claims cover any way of comparing BRCA sequences such that the comparison steps can practically be performed in the human mind. As drafted and under a broadest reasonable interpretation, the limitation may be performed by mentally accepting a shape/design of a vehicle based on the results of a mathematical calculation. Similar to comparing BRCA sequences in order to make a determination being an abstract idea, the limitations here are abstract ideas for covering mentally making a determination to accept a certain design. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 5. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 6 is rejected under 35 U.S.C. 101, as being directed to patent ineligible subject matter.

With respect to claim 7, the claimed invention is directed to an abstract idea without significantly more. The claim recites: the method of claim 4, wherein the confidence interval is defined as the absolute value of the greatest distance between the mean expectation line and any of the averaged iso lines. The limitation is an abstract idea because it is directed to a mathematical formula. See MPEP 2106.04(a)(2)(I)(B), example (iii) a formula for computing an alarm limit. As drafted and under a broadest reasonable interpretation the claim is defining a formula for calculating a confidence interval. Similar to a formula for computing an alarm limit being an abstract idea, a formula for defining a confidence interval is an abstract idea. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 4. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 7 is rejected under 35 U.S.C. 101, as being directed to patent ineligible subject matter.

With respect to claim 8, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The method of claim 4, wherein the confidence interval is defined as plus or minus an absolute value of a standard deviation of distances between the mean expectation line and the averaged iso lines. The limitation is an abstract idea because it is directed to a mathematical formula. See MPEP 2106.04(a)(2)(I)(B), example (iii) a formula for computing an alarm limit. As drafted and under a broadest reasonable interpretation the claim is defining a formula for calculating a confidence interval. Similar to a formula for computing an alarm limit being an abstract idea, a formula for defining a confidence interval is an abstract idea. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 4. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for 

With respect to claim 9, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The method of claim 4, wherein the confidence interval is defined as plus or minus two times an absolute value of a standard deviation of distances between the mean expectation line and the averaged iso lines. The limitation is an abstract idea because it is directed to a mathematical formula. See MPEP 2106.04(a)(2)(I)(B), example (iii) a formula for computing an alarm limit. As drafted and under a broadest reasonable interpretation the claim is defining a formula for calculating a confidence interval. Similar to a formula for computing an alarm limit being an abstract idea, a formula for defining a confidence interval is an abstract idea. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 4. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 9 is rejected under 35 U.S.C. 101, as being directed to patent ineligible subject matter.

With respect to claim 10, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The method of claim 4, wherein the confidence interval is defined as plus or minus three times an absolute value of a standard deviation of distances between the mean expectation line and the averaged iso lines. The limitation is an abstract idea because it is directed to a mathematical formula. See MPEP 2106.04(a)(2)(I)(B), example (iii) a formula for computing an alarm limit. As drafted and under a broadest reasonable interpretation the claim is defining a formula for calculating a confidence interval. Similar to a formula for computing an alarm limit being an abstract 

With respect to claim 11, the claimed invention is directed to an abstract idea without significantly more. Applying step 1, the preamble of claim 11 claims a system so this claim falls within the statutory category of a machine. In order to apply to apply step 2A, a recitation of claim 11 is copied below. The limitations of the claim that describe an abstract idea are bolded. The claim recites: 
A system for testing the fluid dynamic characteristics of body shapes of a vehicle, the system comprising: 
a processor comprising: 
a memory; 
a display; and 
a user interface configured to receive inputs from a user, wherein the processor is configured to:
receive a first body shape of a vehicle to be simulated; 
receive a set of initial conditions; 
perform at least two baseline runs of a simulated area or volume containing the first body shape of the vehicle using the set of initial conditions; 
perform a change run using a second vehicle body shape using the set of initial conditions; and 
for each point within the simulated area or volume: define a mean expectation line of averages of an iso line from each of the at least two baseline runs, and 
plot a confidence interval around the mean expectation line; plot an iso line of the change run that corresponds to the iso lines from each of the at least two baseline runs; and compare the iso line of the change run to the confidence interval.

The limitations of “perform at least two baseline runs of a simulated area or volume containing the first body shape of the vehicle using the set of initial conditions; perform a change run using a second vehicle body shape using the set of initial conditions;” are abstract ideas because they are directed to a mathematical calculation. See MPEP 2106.04(a)(2)(I)(C), example (ii) calculating a number representing an alarm limit value using the mathematical formula. As drafted and read in light of the specification, the limitation of “performing a run” is figurative language to describe executing a mathematical model such as a CFD simulation in order to calculate airflow and drag characteristics without the need for wind tunnel testing of physical models, (Specification, [0002] lines 1-8). When performing calculations, certain parameters or constants can be set within a particular formula, such as the Navier-Stokes equations, to account for a specific vehicle body shape. Similar to calculating a number representing an alarm limit value using a mathematical formula being an abstract idea, the limitations here are abstract ideas for claiming calculations using formulas meant to model specific aerodynamic properties.
The limitation of “for each point within the simulated area or volume: define a mean expectation line of averages of an iso line from each of the at least two baseline runs” is an abstract idea because it is directed to a mathematical formula. See MPEP 2106.04(a)(2)(I)(B), example (iii) a formula for computing an alarm limit. As drafted and under a broadest reasonable interpretation the claim is defining a formula for a line as a line that connects points calculated by averaging each corresponding point from three baseline runs. Similar to a formula for computing an alarm limit being an abstract idea, a formula for defining a line is an abstract idea.
plot a confidence interval around the mean expectation line; plot an iso line of the change run that corresponds to the iso lines from each of the at least two baseline runs; and compare the iso line of the change run to the confidence interval” are abstract ideas because they are directed to a mental process. See MPEP 2106.04(a)(2)(III), see examples of claims that recite mental processes, first bullet - a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. As drafted and under a broadest reasonable interpretation, the limitation may be performed by mentally plotting the results of the mathematical equations or using a piece of paper to plot the results, and comparing the results. Similar to collecting information, analyzing it, and display certain results, the limitations here are abstract ideas for covering mentally collecting results of a mathematical calculation, displaying them, and analyzing them by comparing the results.
Under step 2A prong two, the judicial exception has not been integrated into a practical application. Here, the claim recites two additional limitations: (1) a processor comprising: a memory; a display; and (2) a user interface configured to receive inputs from a user, wherein the processor is configured to: receive a first body shape of a vehicle to be simulated; and receive a set of initial conditions.
The first additional limitations of “a processor comprising: a memory; a display;” are invoking a computer as a tool to perform an abstract idea, so these limitations fall within the “apply it” category. See MPEP 2106.04(d) referencing MPEP 2106.05(f)(2) – example (i) A commonplace business method or mathematical algorithm being applied on a general purpose computer. Similar to applying a mathematical algorithm on a general purpose computer, performing specific mathematical calculations or mental processes on a general purpose computer is using a computer as a tool to perform an abstract idea.

If the claim as a whole integrates the recited judicial exception into a practical application, then it would be patent eligible. Here, the claim is generally linked to the technology of designing a vehicle for manufacturing it, but, as drafted, the claim only compares results of a mathematical equation rather than using those results for a practical application, which is generally linking the use of the judicial exception to a particular field of use. See MPEP 2106.04(d) referencing 2106.05(h).
Moving on to step 2B of the analysis, Examiner must consider whether each claim limitation individually or as an ordered combination amounts to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of an abstract idea to a particular technological environment or field of use, the analysis is the same. The limitations that were determined to be extra-solution activity will require further analysis.
The second additional limitations of “a user interface configured to receive inputs from a user, wherein the processor is configured to: receive a first body shape of a vehicle to be simulated; and receive a set of initial conditions” is not significantly more because it is considered well understood, routine, and conventional. The Specification indicates that computational fluid dynamics is well 
After reviewing the specification and looking at the claim as a whole, there is no indication that this claim is directed to a combination of known elements arranged or organized in an unconventional matter. As drafted and under a broadest reasonable interpretation, generic computer components may be arranged in the conventional manner to perform the claimed limitations. Therefore, looking at the claim as an ordered combination, the limitations do not amount to significantly more than the abstract idea.
For the foregoing reasons, claim 11 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

With respect to claim 12, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The system of claim 11, wherein the processor is further configured to, based on the comparing: accept the second vehicle body shape as significant if at least part of the iso line of the change run does not fall within the confidence interval; and reject the second vehicle body shape as insignificant if the iso line of the change run falls entirely outside the confidence interval. This limitation is an abstract idea because it is directed to a mental process. See MPEP 2106.04(a)(2)(III), see examples of claims that recite mental processes, second bullet - claims to "comparing BRCA sequences and determining the existence of alterations," where the claims cover any way of comparing BRCA sequences such that the comparison steps can practically be performed in the human mind. As drafted and under a broadest reasonable interpretation, the limitation may be performed by mentally accepting or rejecting a shape/design of a vehicle based on the results of a 

With respect to claim 13, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The system of claim 12, wherein the processor is further configured to, if the second vehicle body shape is accepted as significant, accept the second vehicle body shape as a final output if an output of the change run meets a design target. This limitation is an abstract idea because it is directed to a mental process. See MPEP 2106.04(a)(2)(III), see examples of claims that recite mental processes, second bullet - claims to "comparing BRCA sequences and determining the existence of alterations," where the claims cover any way of comparing BRCA sequences such that the comparison steps can practically be performed in the human mind. As drafted and under a broadest reasonable interpretation, the limitation may be performed by mentally accepting a shape/design of a vehicle based on the results of a mathematical calculation. Similar to comparing BRCA sequences in order to make a determination being an abstract idea, the limitations here are abstract ideas for covering mentally making a determination to accept a certain design. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 12. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for 

With respect to claim 14, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The system of claim 11, wherein the confidence interval for each point along the mean expectation line is defined as the absolute value of the greatest distance between the mean expectation line and any of the averaged iso lines. The limitation is an abstract idea because it is directed to a mathematical formula. See MPEP 2106.04(a)(2)(I)(B), example (iii) a formula for computing an alarm limit. As drafted and under a broadest reasonable interpretation the claim is defining a formula for calculating a confidence interval. Similar to a formula for computing an alarm limit being an abstract idea, a formula for defining a confidence interval is an abstract idea. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 11. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 14 is rejected under 35 U.S.C. 101, as being directed to patent ineligible subject matter.

With respect to claim 15, the claimed invention is directed to an abstract idea without significantly more.  The claim recites: The system of claim 11, wherein the confidence interval for each point along the mean expectation line is defined as plus or minus an absolute value of a standard deviation of distances between the mean expectation line and the averaged iso lines. The limitation is an abstract idea because it is directed to a mathematical formula. See MPEP 2106.04(a)(2)(I)(B), example (iii) a formula for computing an alarm limit. As drafted and under a broadest reasonable interpretation the claim is defining a formula for calculating a confidence interval. Similar to a formula 

With respect to claim 16, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The system of claim 11, wherein the confidence interval for each point along the mean expectation line is defined as plus or minus two times an absolute value of a standard deviation of distances between the mean expectation line and the averaged iso lines. The limitation is an abstract idea because it is directed to a mathematical formula. See MPEP 2106.04(a)(2)(I)(B), example (iii) a formula for computing an alarm limit. As drafted and under a broadest reasonable interpretation the claim is defining a formula for calculating a confidence interval. Similar to a formula for computing an alarm limit being an abstract idea, a formula for defining a confidence interval is an abstract idea. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 11. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 16 is rejected under 35 U.S.C. 101, as being directed to patent ineligible subject matter.

With respect to claim 17, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The system of claim 11, wherein the confidence interval for each point along the mean expectation line is defined as plus or minus three times an absolute value of a standard deviation of distances between the mean expectation line and the averaged iso lines. The limitation is an abstract idea because it is directed to a mathematical formula. See MPEP 2106.04(a)(2)(I)(B), example (iii) a formula for computing an alarm limit. As drafted and under a broadest reasonable interpretation the claim is defining a formula for calculating a confidence interval. Similar to a formula for computing an alarm limit being an abstract idea, a formula for defining a confidence interval is an abstract idea. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 11. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 17 is rejected under 35 U.S.C. 101, as being directed to patent ineligible subject matter.

With respect to claim 18, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The system of claim 11, further comprising the vehicle. Here, the claim is generally linked to the technology of designing a vehicle for manufacturing it, but, as drafted, the claim only compares results of a mathematical equation rather than using those results for a practical application, which is generally linking the use of the judicial exception to a particular field of use. See MPEP 2106.04(d) referencing 2106.05(h). The vehicle, although being part of the system is not connected to the operation of the system in any way. A more specific connection as to how the vehicle works within the system would transform this claim from “generally linking” the use of the judicial exception to a particular machine. See MPEP 2106.05(b)(II).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 4, 7-8, 10-11, 14-15, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. 2020/0364388 (Umetani) in view of “Bayesian estimates of parameter variability in the k-e turbulence model” (Edeling).
With respect to claim 1, Umetani teaches A method for evaluating computational fluid dynamic simulation results, the method comprising (see generally, [0061]-[0065]): 
receiving a set of initial conditions (velocity neural network receives a shape S, incoming wind speed V_inifinity, the mass density, and viscosity, [0062] lines 6-9); 
based on the set of initial conditions, performing a first baseline run of a simulated area or volume containing a first vehicle body shape (from these inputs, velocity neural network 330 computes a velocity field, [0062] lines 9-11; to improve aerodynamics of cars, [0003] line 19); 
based on the set of initial conditions, performing a change run of the simulated area or volume containing a second vehicle body shape (complex neural network needed to predict fluid flow around design object 470, [0065]; which is a transformation of design object 450, [0065] line 6); and 
within the simulated area or volume (design object 410 placed in Cartesian grid 405, [0064] lines 1-2): plotting an iso line of the first baseline run (computational pipeline then generates velocity field visualization 345, [0062] line 14-16); 

comparing the iso line of the change run to the iso line of the first baseline run (FIG. 4 illustrates an example velocity flow 400 computed on a deforming grid by the parameterization application 230 of FIG. 2 compared to the velocity flow generated on a Cartesian grid, [0063] lines 1-5).
Umetani does not teach performing the second baseline run; plotting a corresponding iso line of the second baseline run; plotting an iso line of the change run that corresponds to the iso line of the second baseline run; or comparing the iso line of the change run to the iso line of the iso line of the second baseline run.
However, Edeling teaches performing the second baseline run (for flow case k, let THETA.sub.k_sup.50 propagate through the flow code for each of the 13 different flow cases, using equation (26), [page 82 paragraph 4 lines 1-15]); plotting a corresponding iso line of the second baseline run (construct a p-box as seen in FIG. 13, [page 82 paragraph 3 lines 1-3]; using min and max equations (26), [page 82 paragraph 5 lines 1-3]); plotting an iso line of the change run that corresponds to the iso line of the first baseline run and the iso line of the second baseline run; and (as seen in FIG. 13, iso line from first and second baseline runs can be plotted to correspond to other data such as standard deviations of experimental data z_i+=3 SIGMA, [page 92]; and Umetani describes plotting an iso line of a change run corresponding to a baseline run above); and comparing the iso line of the change run to the iso line of the iso line of the second baseline run (experimental data is plotted with the numerically calculated data in order to compare them, [page 93 paragraph 2 line 2]; rather than comparing with experimental data can compare change run data as seen in FIG. 4 of Umetani, [0063]).
It would have been obvious to one skilled in the art before the effective filing date to combine Umetani with Edeling because a teaching, suggestion, or motivation in the prior art would have led one 

With respect to claim 4, Umetani teaches A method for evaluating computational fluid dynamic simulation results, the method comprising (see generally, [0061]-[0065]): providing a first vehicle body shape or portion of a vehicle body shape to be simulated; providing a set of initial conditions (velocity neural network receives a shape S, incoming wind speed V_inifinity, the mass density, and viscosity, [0062] lines 6-9; to improve aerodynamics of cars, [0003] line 19); performing a change run of the simulated area or volume containing a second vehicle body shape using the set of initial conditions (complex neural network needed to predict fluid flow around design object 470, [0065]; which is a transformation of design object 450, [0065] line 6); and plotting an iso line of the change run (computational pipeline then generates velocity field visualization 345, [0062] line 14-16; grid deforms from 445 to 465, which makes deformed gridpoint(s) 475 correspond to undeformed gridpoint(s) 455, [0065] lines 9-10).

 However, Edeling teaches performing at least three baseline runs of a simulated area or volume containing the first vehicle body shape using the set of initial conditions (for flow case k, let THETA.sub.k_sup.50 propagate through the flow code for each of the 13 different flow cases, using equation (26), [page 82 paragraph 4 lines 1-15]); for each point within the simulated area or volume: defining a mean expectation line of averages of an iso line from each of the at least three baseline runs (numerical average is taken using equation (27), [0082] paragraph 5 line 3), plotting an iso line of the change run that corresponds to the iso lines from each of the at least three baseline runs (as seen in FIG. 14, iso line from three baseline runs can be plotted to correspond to other data such as standard deviations of experimental data z_i+=3 SIGMA, [page 93]; and Umetani describes plotting an iso line of a change run corresponding to a baseline run above) and plotting a confidence interval around the mean expectation line (mean velocity MU_u+ and 3 standard deviations are plotted in FIG. 5(a), [page 86]); and comparing the iso line of the change run to the confidence interval (experimental data is plotted with the numerically calculated data in order to compare them, [page 93 paragraph 2 line 2]; rather than comparing with experimental data can compare change run data as seen in FIG. 4 of Umetani, [0063]).
It would have been obvious to one skilled in the art before the effective filing date to combine Umetani with Edeling because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Umetani discloses a system and method that teaches all of the claimed features except for certain steps as they apply to the 

With respect to claim 7, Umetani in view of Edeling teaches all of the limitations of claim 4, as noted above. Umetani does not teach wherein the confidence interval is defined as the absolute value of the greatest distance between the mean expectation line and any of the averaged iso lines.
However, Edeling teaches wherein the confidence interval is defined as the absolute value of the greatest distance between the mean expectation line and any of the averaged iso lines (for flow case k, let THETA.sub.k_sup.50 propagate through the flow code for each of the 13 different flow cases, and obtain both the p-box from the max and min using equation (26), [page 82 paragraph 4 lines 1-15]).
It would have been obvious to one skilled in the art before the effective filing date to combine Umetani with Edeling because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Umetani discloses a system and method that teaches all of the claimed features except for certain steps as they apply to the second baseline reference. Edeling teaches that numerical predictions are prone to approximation errors due to modeling turbulence with RANS, (Edeling, [page 73 paragraph 1 lines 6-7]). Edeling teaches 

With respect to claim 8, Umetani in view of Edeling teaches all of the limitations of claim 4, as noted above. Umetani does not teach wherein the confidence interval is defined as plus or minus an absolute value of a standard deviation of distances between the mean expectation line and the averaged iso lines.
However, Edeling teaches wherein the confidence interval is defined as plus or minus an absolute value of a standard deviation of distances between the mean expectation line and the averaged iso lines (FIG. 7 shows a confidence interval of one standard deviation from a mean expectation, [page 88]).
It would have been obvious to one skilled in the art before the effective filing date to combine Umetani with Edeling because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Umetani discloses a system and method that teaches all of the claimed features except for certain steps as they apply to the second baseline reference. Edeling teaches that numerical predictions are prone to approximation errors due to modeling turbulence with RANS, (Edeling, [page 73 paragraph 1 lines 6-7]). Edeling teaches that this model inadequacy can be estimated by running 13 different models, and then representing the 

With respect to claim 10, Umetani in view of Edeling teaches all of the limitations of claim 4, as noted above. Umetani does not teach wherein the confidence interval is defined as plus or minus three times an absolute value of a standard deviation of distances between the mean expectation line and the averaged iso lines.
However, Edeling teaches wherein the confidence interval is defined as plus or minus three times an absolute value of a standard deviation of distances between the mean expectation line and the averaged iso lines (see FIGS. 5(a), 5(b), 6(a), and 6(b), [pages 86-87]).
It would have been obvious to one skilled in the art before the effective filing date to combine Umetani with Edeling because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Umetani discloses a system and method that teaches all of the claimed features except for certain steps as they apply to the second baseline reference. Edeling teaches that numerical predictions are prone to approximation errors due to modeling turbulence with RANS, (Edeling, [page 73 paragraph 1 lines 6-7]). Edeling teaches that this model inadequacy can be estimated by running 13 different models, and then representing the uncertainty between the results of the models with a probability box called a p-box, (Edeling, [page 82 paragraphs 2-5]). A person having skill in the art would have a reasonable expectation of successfully 

With respect to claim 11, Umetani teaches A system for testing the fluid dynamic characteristics of body shapes of a vehicle, the system comprising (see generally, [0019]-[0028];[0061]-[0065]; to improve aerodynamics of cars, [0003] line 19): a processor comprising (computer system 100, [0019] lines 1-2): a memory (memory 104, [0020] line 3); a display (display device 110, [0022] line 7); and a user interface configured to receive inputs from a user (parameterization application 230 includes a shape editing interface, [0036] lines 5-6), wherein the processor is configured to: receive a first body shape of a vehicle to be simulated (velocity neural network receives a shape S, [0062] lines 6-9; to improve aerodynamics of cars, [0003] line 19); receive a set of initial conditions (velocity neural network receives incoming wind speed V_inifinity, the mass density, and viscosity, [0062] lines 6-9); perform a change run using a second vehicle body shape using the set of initial conditions (complex neural network needed to predict fluid flow around design object 470, [0065]; which is a transformation of design object 450, [0065] line 6); and plot an iso line of the change run (computational pipeline then generates velocity field visualization 345, [0062] line 14-16; grid deforms from 445 to 465, which makes deformed gridpoint(s) 475 correspond to undeformed gridpoint(s) 455, [0065] lines 9-10). 
Umetani does not teach perform at least two baseline runs of a simulated area or volume containing the first body shape of the vehicle using the set of initial conditions; and for each point within the simulated area or volume: define a mean expectation line of averages of an iso line from each of the at least two baseline runs, and plot a confidence interval around the mean expectation line; plot an iso 
However, Edeling teaches perform at least two baseline runs of a simulated area or volume containing the first body shape of the vehicle using the set of initial conditions (for flow case k, let THETA.sub.k_sup.50 propagate through the flow code for each of the 13 different flow cases, using equation (26), [page 82 paragraph 4 lines 1-15]); and for each point within the simulated area or volume: define a mean expectation line of averages of an iso line from each of the at least two baseline runs (numerical average is taken using equation (27), [0082] paragraph 5 line 3), and plot a confidence interval around the mean expectation line (mean velocity MU_u+ and 3 standard deviations are plotted in FIG. 5(a), [page 86]); plot an iso line of the change run that corresponds to the iso lines from each of the at least two baseline runs (as seen in FIG. 14, iso line from three baseline runs can be plotted to correspond to other data such as standard deviations of experimental data z_i+=3 SIGMA, [page 93]; and Umetani describes plotting an iso line of a change run corresponding to a baseline run above); and compare the iso line of the change run to the confidence interval (experimental data is plotted with the numerically calculated data in order to compare them, [page 93 paragraph 2 line 2]; rather than comparing with experimental data can compare change run data as seen in FIG. 4 of Umetani, [0063]).
It would have been obvious to one skilled in the art before the effective filing date to combine Umetani with Edeling because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Umetani discloses a system and method that teaches all of the claimed features except for certain steps as they apply to the second baseline reference. Edeling teaches that numerical predictions are prone to approximation errors due to modeling turbulence with RANS, (Edeling, [page 73 paragraph 1 lines 6-7]). Edeling teaches that this model inadequacy can be estimated by running 13 different models, and then representing the uncertainty between the results of the models with a probability box called a p-box, (Edeling, [page 82 

With respect to claim 14, Umetani in view of Edeling teaches all of the limitations of claim 11, as noted above. Umetani does not teach wherein the confidence interval for each point along the mean expectation line is defined as the absolute value of the greatest distance between the mean expectation line and any of the averaged iso lines.
However, Edeling teaches wherein the confidence interval for each point along the mean expectation line is defined as the absolute value of the greatest distance between the mean expectation line and any of the averaged iso lines (for flow case k, let THETA.sub.k_sup.50 propagate through the flow code for each of the 13 different flow cases, and obtain both the p-box from the max and min using equation (26), [page 82 paragraph 4 lines 1-15]).
It would have been obvious to one skilled in the art before the effective filing date to combine Umetani with Edeling because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Umetani discloses a system and method that teaches all of the claimed features except for certain steps as they apply to the second baseline reference. Edeling teaches that numerical predictions are prone to approximation errors due to modeling turbulence with RANS, (Edeling, [page 73 paragraph 1 lines 6-7]). Edeling teaches that this model inadequacy can be estimated by running 13 different models, and then representing the uncertainty between the results of the models with a probability box called a p-box, (Edeling, [page 82 

With respect to claim 15, Umetani in view of Edeling teaches all of the limitations of claim 11, as noted above. Umetani does not teach wherein the confidence interval for each point along the mean expectation line is defined as plus or minus an absolute value of a standard deviation of distances between the mean expectation line and the averaged iso lines.
However, Edeling teaches wherein the confidence interval for each point along the mean expectation line is defined as plus or minus an absolute value of a standard deviation of distances between the mean expectation line and the averaged iso lines (FIG. 7 shows a confidence interval of one standard deviation from a mean expectation, [page 88]).
It would have been obvious to one skilled in the art before the effective filing date to combine Umetani with Edeling because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Umetani discloses a system and method that teaches all of the claimed features except for certain steps as they apply to the second baseline reference. Edeling teaches that numerical predictions are prone to approximation errors due to modeling turbulence with RANS, (Edeling, [page 73 paragraph 1 lines 6-7]). Edeling teaches that this model inadequacy can be estimated by running 13 different models, and then representing the uncertainty between the results of the models with a probability box called a p-box, (Edeling, [page 82 paragraphs 2-5]). A person having skill in the art would have a reasonable expectation of successfully 

With respect to claim 17, Umetani in view of Edeling teaches all of the limitations of claim 11, as noted above. Umetani does not teach wherein the confidence interval for each point along the mean expectation line is defined as plus or minus three times an absolute value of a standard deviation of distances between the mean expectation line and the averaged iso lines.
However, Edeling wherein the confidence interval for each point along the mean expectation line is defined as plus or minus three times an absolute value of a standard deviation of distances between the mean expectation line and the averaged iso lines (see FIGS. 5(a), 5(b), 6(a), and 6(b), [pages 86-87]).
It would have been obvious to one skilled in the art before the effective filing date to combine Umetani with Edeling because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Umetani discloses a system and method that teaches all of the claimed features except for certain steps as they apply to the second baseline reference. Edeling teaches that numerical predictions are prone to approximation errors due to modeling turbulence with RANS, (Edeling, [page 73 paragraph 1 lines 6-7]). Edeling teaches that this model inadequacy can be estimated by running 13 different models, and then representing the uncertainty between the results of the models with a probability box called a p-box, (Edeling, [page 82 paragraphs 2-5]). A person having skill in the art would have a reasonable expectation of successfully visualizing uncertainty of a non-deterministic phenomenon like turbulence in the system and method of 

With respect to claim 18, Umetani teaches The system of claim 11, further comprising the vehicle (designer starts with vehicle, and then improves shape using CFD analysis, [0003] lines 13-19).


Claim 2-3, 5-6, and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. 2020/0364388 (Umetani) in view of “Bayesian estimates of parameter variability in the k-e turbulence model” (Edeling) in further view of U.S. Pub. 2010/0318327 (Holden).

With respect to claim 2, Umetani in view of Edeling teaches all of the limitations of claim 1, as noted above. Neither Umetani nor Edeling teaches based on the comparing: accepting the second vehicle body shape as significant if at least part of the iso line of the change run does not fall between the iso line of the first baseline run and the iso line of the second baseline run; and rejecting the second vehicle body shape as insignificant if the iso line of the change run falls entirely between the iso line of the first baseline run and the iso line of the second baseline run.
However, Holden teaches based on the comparing: accepting the second vehicle body shape as significant if at least part of the iso line of the change run does not fall between the iso line of the first baseline run and the iso line of the second baseline run; and rejecting the second vehicle body shape as insignificant if the iso line of the change run falls entirely between the iso line of the first baseline run and the iso line of the second baseline run (before an optimum design can be located, the response 
It would have been obvious to one skilled in the art before the effective filing date to combine Umetani in view of Edeling with Holden because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Umetani teaches comparing designs of a vehicle in order to improve aerodynamic properties, (Umetani, [0003] line 18). Edeling discloses adding uncertainty bars to velocity graphs based on probability in order to compare data, (FIG. 14 of Edeling, [page 93 paragraph 2 line 2]). Holden teaches that traditional trial and error methods have been replaced by automated optimization routines, (Holden, [0002] lines 3-4). Holden additionally teaches an automated optimization strategy starting with a design of experiments DOE, (Holden, [0140] lines 8-9), followed by using a response surface RS to approximate performance of design points that are not in the DOE, (Holden, [0141] lines 6-9). Holden cures a resolution and inaccuracy problem with this process by subjecting the interpolation technique to a quality check, (Holden, [0142] lines 8-19). A person having skill in the art would have a reasonable expectation of successfully using the uncertainty comparison of Umetani in view Edeling to make a quality determination of the response surface in Holden, (Holden, [0142] lines 8-19). Therefore, it would have been obvious to combine Umetani in view of Edeling with Holden to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.
		
With respect to claim 3, Umetani in view of Edeling in further view of Holden teaches all of the limitations of claim 2. Neither Umetani nor Edeling teaches accepting the second vehicle body shape as final if an output of the change run meets a design criterion.

It would have been obvious to one skilled in the art before the effective filing date to combine Umetani in view of Edeling with Holden because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Umetani teaches comparing designs of a vehicle in order to improve aerodynamic properties, (Umetani, [0003] line 18). Edeling discloses adding uncertainty bars to velocity graphs based on probability in order to compare data, (FIG. 14 of Edeling, [page 93 paragraph 2 line 2]). Holden teaches that traditional trial and error methods have been replaced by automated optimization routines, (Holden, [0002] lines 3-4). Holden additionally teaches an automated optimization strategy starting with a design of experiments DOE, (Holden, [0140] lines 8-9), followed by using a response surface RS to approximate performance of design points that are not in the DOE, (Holden, [0141] lines 6-9). Holden cures a resolution and inaccuracy problem with this process by subjecting the interpolation technique to a quality check, (Holden, [0142] lines 8-19). A person having skill in the art would have a reasonable expectation of successfully using the uncertainty comparison of Umetani in view Edeling to make a quality determination of the response surface in Holden, (Holden, [0142] lines 8-19). Therefore, it would have been obvious to combine Umetani in view of Edeling with Holden to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 5, Umetani in view of Edeling teaches all of the limitations of claim 4, as noted above. Neither Umetani nor Edeling teaches based on the comparing: accepting the second vehicle body shape as significant if at least part of the iso line of the change run does not fall within the 
However, Holden teaches based on the comparing: accepting the second vehicle body shape as significant if at least part of the iso line of the change run does not fall within the confidence interval; and rejecting the second vehicle body shape as insignificant if the iso line of the change run falls entirely outside the confidence interval (before an optimum design can be located, the response surface is subjected to a quality analysis because the response surface may be inaccurate at interpolated spaces; if RS is found to be insufficient quality, the RS is updated with additional CDD analysis to improve resolution and accuracy, [0142] lines 5-19).
It would have been obvious to one skilled in the art before the effective filing date to combine Umetani in view of Edeling with Holden because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Umetani teaches comparing designs of a vehicle in order to improve aerodynamic properties, (Umetani, [0003] line 18). Edeling discloses adding uncertainty bars to velocity graphs based on probability in order to compare data, (FIG. 14 of Edeling, [page 93 paragraph 2 line 2]). Holden teaches that traditional trial and error methods have been replaced by automated optimization routines, (Holden, [0002] lines 3-4). Holden additionally teaches an automated optimization strategy starting with a design of experiments DOE, (Holden, [0140] lines 8-9), followed by using a response surface RS to approximate performance of design points that are not in the DOE, (Holden, [0141] lines 6-9). Holden cures a resolution and inaccuracy problem with this process by subjecting the interpolation technique to a quality check, (Holden, [0142] lines 8-19). A person having skill in the art would have a reasonable expectation of successfully using the uncertainty comparison of Umetani in view Edeling to make a quality determination of the response surface in Holden, (Holden, [0142] lines 8-19). Therefore, it would have 

With respect to claim 6, Umetani in view of Edeling in further view of Holden teaches all of the limitations of claim 5. Neither Umetani nor Edeling teaches if the vehicle body shape is accepted as significant, accepting the second vehicle body shape as a final output if an output of the change run meets a design target.
However, Holden teaches if the vehicle body shape is accepted as significant, accepting the second vehicle body shape as a final output if an output of the change run meets a design target (optimal design identified, [0142] lines 20-21; optimal being based on performance measurements [0046] lines 1-2).
It would have been obvious to one skilled in the art before the effective filing date to combine Umetani in view of Edeling with Holden because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Umetani teaches comparing designs of a vehicle in order to improve aerodynamic properties, (Umetani, [0003] line 18). Edeling discloses adding uncertainty bars to velocity graphs based on probability in order to compare data, (FIG. 14 of Edeling, [page 93 paragraph 2 line 2]). Holden teaches that traditional trial and error methods have been replaced by automated optimization routines, (Holden, [0002] lines 3-4). Holden additionally teaches an automated optimization strategy starting with a design of experiments DOE, (Holden, [0140] lines 8-9), followed by using a response surface RS to approximate performance of design points that are not in the DOE, (Holden, [0141] lines 6-9). Holden cures a resolution and inaccuracy problem with this process by subjecting the interpolation technique to a quality check, (Holden, [0142] lines 8-19). A person having skill in the art would have a reasonable expectation of successfully using the uncertainty comparison of Umetani in view Edeling to make a quality 

With respect to claim 12, Umetani in view of Edeling teaches all of the limitations of claim 11, as noted above. Neither Umetani nor Edeling teaches wherein the processor is further configured to, based on the comparing: accept the second vehicle body shape as significant if at least part of the iso line of the change run does not fall within the confidence interval; and reject the second vehicle body shape as insignificant if the iso line of the change run falls entirely outside the confidence interval.
However, Holden teaches wherein the processor is further configured to, based on the comparing: accept the second vehicle body shape as significant if at least part of the iso line of the change run does not fall within the confidence interval; and reject the second vehicle body shape as insignificant if the iso line of the change run falls entirely outside the confidence interval (before an optimum design can be located, the response surface is subjected to a quality analysis because the response surface may be inaccurate at interpolated spaces; if RS is found to be insufficient quality, the RS is updated with additional CDD analysis to improve resolution and accuracy, [0142] lines 5-19).
It would have been obvious to one skilled in the art before the effective filing date to combine Umetani in view of Edeling with Holden because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Umetani teaches comparing designs of a vehicle in order to improve aerodynamic properties, (Umetani, [0003] line 18). Edeling discloses adding uncertainty bars to velocity graphs based on probability in order to compare data, (FIG. 14 of Edeling, [page 93 paragraph 2 line 2]). Holden teaches that traditional trial and error methods have been replaced by automated optimization routines, (Holden, [0002] lines 3-4). Holden additionally teaches an automated optimization strategy starting with a design of experiments 

With respect to claim 13, Umetani in view of Edeling in further view of Holden teaches all of the limitations of claim 12, as noted above. Neither Umetani nor Edeling teaches wherein the processor is further configured to, if the second vehicle body shape is accepted as significant, accept the second vehicle body shape as a final output if an output of the change run meets a design target.
However, Holden teaches wherein the processor is further configured to, if the second vehicle body shape is accepted as significant, accept the second vehicle body shape as a final output if an output of the change run meets a design target (optimal design identified, [0142] lines 20-21; optimal being based on performance measurements [0046] lines 1-2).
It would have been obvious to one skilled in the art before the effective filing date to combine Umetani in view of Edeling with Holden because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Umetani teaches comparing designs of a vehicle in order to improve aerodynamic properties, (Umetani, [0003] line 18). Edeling discloses adding uncertainty bars to velocity graphs based on probability in order to compare data, (FIG. 14 of Edeling, [page 93 paragraph 2 line 2]). Holden teaches that traditional trial and error methods have been replaced by automated optimization routines, (Holden, [0002] lines 3-4). .

Claims 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. 2020/0364388 (Umetani) in view of “Bayesian estimates of parameter variability in the k-e turbulence model” (Edeling) in further view of “Application of Supervised Learning to Quantify Uncertainties in Turbulence and Combustion Modeling” (Tracey)

With respect to claim 9, Umetani in view of Edeling teaches all of the limitations of claim 4, as noted above. Neither Umetani nor Edeling teach wherein the confidence interval is defined as plus or minus two times an absolute value of a standard deviation of distances between the mean expectation line and the averaged iso lines.
However, Tracey teaches wherein the confidence interval is defined as plus or minus two times an absolute value of a standard deviation of distances between the mean expectation line and the averaged iso lines (predicted mean is plotted plus or minus two standard deviations as seen FIG. 2, [page 5]).

	
	With respect to claim 16, Umetani in view of Edeling teaches all of the limitations of claim 11, as noted above. Neither Umetani nor Edeling teaches wherein the confidence interval for each point along the mean expectation line is defined as plus or minus two times an absolute value of a standard deviation of distances between the mean expectation line and the averaged iso lines.
However, Tracy teaches wherein the confidence interval for each point along the mean expectation line is defined as plus or minus two times an absolute value of a standard deviation of distances between the mean expectation line and the averaged iso lines (predicted mean is plotted plus or minus two standard deviations as seen FIG. 2, [page 5]).
.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-20170370751-A1 (Mann)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL EMERSON MILLER whose telephone number is (408)918-7548.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571)272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.M./Examiner, Art Unit 2129                                                                                                                                                                                                        

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2129